EXHIBIT 10.11

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated as of                     , is made by and between SPECTRA
ENERGY CORP, a Delaware corporation (the “Company”), and
                                     (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel;

WHEREAS, the Board of Directors of the Company recognizes that, as is the case
with many publicly held corporations, the possibility of a Change in Control
exists and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive, intending to be legally bound, do
hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Accrued Rights” shall have the meaning set forth in Section 3 hereof.

(B) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(C) “Auditor” shall have the meaning set forth in Section 4.2 hereof.

(D) “Base Amount” shall have the meaning set forth in Code Section 280G(b)(3).

(E) “Beneficial Ownership” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

(F) “Board” shall mean the Board of Directors of the Company.

(G) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) a material failure by the Executive to carry out, or malfeasance or
gross insubordination in carrying out, reasonably assigned duties or



--------------------------------------------------------------------------------

instructions consistent with the Executive’s position, (ii) the final conviction
of the Executive of a felony or crime involving moral turpitude, (iii) an
egregious act of dishonesty by the Executive (including, without limitation,
theft or embezzlement) in connection with employment, or a malicious action by
the Executive toward the customers or employees of the Company or any Affiliate,
(iv) a material breach by the Executive of the Company’s Code of Business
Ethics, or (v) the failure of the Executive to cooperate fully with governmental
investigations involving the Company or its Affiliates; provided, however, that
the Company shall not have reason to terminate the Executive’s employment for
Cause pursuant to this Agreement unless the Executive receives written notice
from the Company identifying the acts or omissions constituting Cause and gives
the Executive a thirty (30) day opportunity to cure, if such acts or omissions
are capable of cure.

(H) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(a) an acquisition subsequent to the date hereof by any Person of Beneficial
Ownership of thirty percent (30%) or more of either (A) the then outstanding
shares of common stock of the Company or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors; excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company and (3) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary;

(b) during any period of two (2) consecutive years (not including any period
prior to the date hereof), individuals who at the beginning of such period
constitute the Board (and any new directors whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason (except for death, disability or
voluntary retirement) to constitute a majority thereof;

(c) the consummation of a merger, consolidation, reorganization or similar
corporate transaction which has been approved by the shareholders of the
Company, whether or not the Company is the surviving corporation in such
transaction, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least fifty percent (50%) of the combined voting power of the voting
securities of the Company (or such surviving entity or any parent thereof)
outstanding immediately after such merger, consolidation, or reorganization; or

 

2



--------------------------------------------------------------------------------

(d) the consummation of (A) the sale or other disposition of all or
substantially all of the assets of the Company or (B) a complete liquidation or
dissolution of the Company, which has been approved by the shareholders of the
Company.

(I) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(J) “Company” shall mean Spectra Energy Corp and, except in determining under
Section 1.H hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

(K) “Confidential Information” shall have the meaning set forth in Section 8
hereof.

(L) “DB Pension Plan” shall mean any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company and any other defined
benefit plan or agreement entered into between the Executive and the Company
which is designed to provide the Executive with supplemental retirement
benefits.

(M) “DC Pension Plan” shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.

(N) “Date of Termination” with respect to any purported termination of the
Executive’s employment after a Change in Control and during the Term, shall mean
(i) if the Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty
(30) days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor
(without the consent of the Company) more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

(O) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, shall have qualified for benefits under the
Company’s long-term disability program, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.

 

3



--------------------------------------------------------------------------------

(P) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(Q) “Excise Tax” shall mean any excise tax imposed under Code section 4999.

(R) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(S) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent which
specifically references this Agreement) after any Change in Control (subject to
Section 4.3 hereof) of any one of the following acts by the Company, or failures
by the Company to act, unless such act or failure to act is corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof: (i) the assignment to the Executive of any duties materially
inconsistent with the Executive’s status with the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control, (ii) a
reduction in the Executive’s annual base salary as in effect immediately prior
to the Change in Control (exclusive of any across the board reduction similarly
affecting all or substantially all similarly situated employees determined
without regard to whether or not an otherwise similarly situated employee’s
employment was with the Company prior to the Change in Control), (iii) a
reduction in the Executive’s target annual bonus as in effect immediately prior
to the Change in Control (exclusive of any across the board reduction similarly
affecting all or substantially all similarly situated employees determined
without regard to whether or not an otherwise similarly situated employee’s
employment was with the Company prior to the Change in Control), (iv) the
elimination of any material employee benefit plan in which the Executive is
participating immediately prior to the Change in Control, or the material
reduction of the Executive’s benefits under any such plan, unless the Company
either (A) immediately replaces such employee benefit plan, or unless the
Executive is permitted to immediately participate in other employee benefit
plan(s), providing the Executive with a substantially equivalent value of
benefits in the aggregate to those eliminated or materially reduced (it being
understood that any such replacement plan or benefit need not be an identical
“type” of plan or benefit as that being eliminated or reduced in order for “Good
Reason” not to be triggered by this subsection (iv), as long as the aggregate
value of such replacement plan(s) or benefit to the Executive is substantially
equivalent to that being eliminated or reduced), or (B) immediately provides the
Executive with other forms of compensation of comparable value to that being
eliminated or reduced (including but not limited to increases in the Executive’s
base salary or other cash compensation), (v) the failure of the Company to
obtain the assumption of this Agreement from any successor as contemplated in
Section 11.1 hereof, or (vi) a relocation that requires the Executive to report
to a work location more than 35 miles from the work location to which he was
assigned prior to the Change in Control and the Executive does not consent to
the relocation.

 

4



--------------------------------------------------------------------------------

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

(T) “Notice of Termination” shall have the meaning set forth in Section 5
hereof.

(U) “Person” shall have the meaning given in section 3(a)(9) of the Exchange
Act, as modified and used in sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(V) “Repayment Amount” shall have the meaning set forth in Section 7.3 hereof.

(W) “Restricted Period” shall have the meaning set forth in Section 7.2 hereof.

(X) “Separation from Service” shall have the meaning provided under Code
Section 409A.

(Y) “Severance Payments” shall have the meaning set forth in Section 4.1(C)
hereof.

(Z) “Severance Period” shall have the meaning set forth in Section 4.1(C)
hereof.

(AA) “Specified Employee” shall have the meaning provided under Code
Section 409A.

(BB) “Subsidiary” means an entity that is wholly owned, directly or indirectly,
by the Company, or any other affiliate of the Company that is so designated from
time to time by the Company.

(CC) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(DD) “Total Payments” shall mean those payments so described in Section 4.2
hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through the second anniversary of the date
hereof; provided, however, that commencing on the date that is twelve
(12) months

 

5



--------------------------------------------------------------------------------

following the date hereof and each subsequent anniversary of the date hereof,
the Term shall automatically be extended for one additional year; further
provided, however, the Company or the Executive may terminate this Agreement
effective at any time following the second anniversary of the date hereof only
with six (6) months advance written notice (which such notice may be given
before such second anniversary); and further provided, however, that,
notwithstanding the above, if a Change in Control shall have occurred during the
Term, the Term shall in no case expire earlier than twenty-four (24) months
beyond the month in which such Change in Control occurred.

This Agreement supersedes any prior Change in Control Agreement between the
Company and the Executive in its entirety.

3. Compensation Other Than Severance Payments. If the Executive’s employment
shall be terminated for any reason following a Change in Control (subject to
Section 4.3 hereof) and during the Term, the Company shall pay the Executive the
salary amounts payable in the normal course for service through the Date of
Termination and any rights or payments that have become vested or that are
otherwise due in accordance with the terms of any employee benefit, incentive,
or compensation plan or arrangement maintained by the Company that the Executive
participated in at the time of his or her termination of employment (together,
the “Accrued Rights”).

4. Severance Payments.

4.1 Subject to Sections 4.2 and 4.3 hereof, and further subject to the Executive
executing and not revoking a release of claims substantially in the form set
forth as Exhibit A to this Agreement, if the Executive’s employment is
terminated following a Change in Control and during the Term (but in any event
not later than twenty-four (24) months following a Change in Control), other
than (A) by the Company for Cause, (B) by reason of death or Disability, or
(C) by the Executive without Good Reason, then, in any such case, in addition to
the payments and benefits representing the Executive’s Accrued Rights, the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 4.1 (“Severance Payments”).

(A) A lump-sum payment equal to (i) the Executive’s annual bonus payment earned
for any completed bonus year prior to termination of employment, if not
previously paid, plus (ii) a pro-rata amount of the Executive’s target bonus
under any performance-based bonus plan, program, or arrangement in which the
Executive participates for the year in which the termination occurs, determined
as if all program goals had been met, pro-rated based on the number of days of
service during the bonus year occurring prior to termination of employment;

(B) In lieu of any severance benefit otherwise payable to the Executive, the
Company shall pay to the Executive, a lump sum severance payment, in cash, equal
to two (or, if less, the number of years (including partial years) until the
Executive reaches the Company’s mandatory retirement age, provided that the
Company adopts a mandatory retirement age pursuant to 29

 

6



--------------------------------------------------------------------------------

USC §631(c)), multiplied by the sum of (i) the Executive’s base salary as in
effect immediately prior to the Date of Termination or, if higher, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the Executive’s target short-term incentive
bonus opportunity for the fiscal year in which the Date of Termination occurs
or, if higher, the fiscal year in which the first event or circumstance occurs
constituting Good Reason. Notwithstanding the preceding sentence, in the event
that a lump sum Severance Payment would constitute a change in the form or
timing of any payment that is subject to, and not exempt under, Code
Section 409A with respect to any severance benefit otherwise payable to the
Executive under any other plan or arrangement, then the portion of the Severance
Payment that is equal to the amount payable under such other severance plan
shall be payable in the form and at the time applicable under such other
severance plan, and any excess Severance Payment, as determined under this
Section 4.1(B), shall be paid in a lump sum in accordance with this Section 4.1.

(C) For a period of two years immediately following the Date of Termination (or,
if less, the period until the Executive reaches the Company’s mandatory
retirement age, provided that the Company adopts a mandatory retirement age
pursuant to 29 USC §631(c)) (the “Severance Period”), the Company shall arrange
to provide the Executive and his or her spouse, if any, and any other eligible
dependents of Executive, with medical, dental, and basic life insurance benefits
substantially similar to those provided to the Executive and his or her eligible
dependents immediately prior to the Date of Termination, or, if more valuable in
the aggregate, to those provided immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater after-tax cost to
the Executive than the after-tax cost to the Executive immediately prior to such
date or occurrence; provided, however, that, in lieu of providing such benefits,
the Company may choose to provide such benefits through a third-party insurer.
Benefits otherwise receivable by the Executive pursuant to this Section 4.1(C)
shall be reduced to the extent benefits of the same type are received by or made
available to the Executive during the Severance Period as a result of subsequent
employment (and any such benefits received by or made available to the Executive
shall be reported to the Company by the Executive).

To the extent the continuation of the benefits under this Section 4.1(C) is
taxable to Executive, and for medical benefits, the benefits continue beyond the
Executive’s COBRA period, the Company shall administer such continuation of
coverage consistent with the following additional requirements as set forth in
Treas. Reg. § 1.409A-3(i)(1)(iv):

(1) Executive’s eligibility for benefits in one year will not affect Executive’s
eligibility for benefits in any other year;

 

7



--------------------------------------------------------------------------------

(2) Any reimbursement of eligible expenses will be made on or before the last
day of the year following the year in which the expense was incurred; and

(3) Executive’s right to benefits is not subject to liquidation or exchange for
another benefit.

In the event the preceding sentence applies to certain benefits and Executive is
a Specified Employee on the date of his Separation from Service, such benefits
shall commence no sooner than the first day of the seventh month after the
Executive’s Separation from Service.

(D) In addition to the benefits to which the Executive is entitled under the DC
Pension Plan, the Company shall pay the Executive a lump sum amount, in cash,
equal to the sum of (i) the amount that would have been contributed thereto by
the Company on the Executive’s behalf during the Severance Period, determined
(x) as if the Executive made the maximum permissible contributions thereto
during such period, (y) as if the Executive earned compensation during such
period equal to the sum of the Executive’s base salary and target bonus as in
effect immediately prior to the Date of Termination, or, if higher, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason, and (z) without regard to any amendment to the DC
Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of benefits thereunder, and (ii) the unvested portion, if any, of the
Executive’s account balance under the tax-qualified DC Pension Plan as of the
Date of Termination that would have vested had Executive remained employed by
the Company for the remainder of the Term. In addition, the unvested portion, if
any, of the Executive’s account balance under the nonqualified DC Pension Plan
as of the Date of Termination that would have vested had Executive remained
employed by the Company for the remainder of the Term shall be fully vested as
of the Date of Termination and shall be paid out in accordance with the terms of
the nonqualified DC Pension Plan.

(E) In addition to the benefits to which the Executive is entitled under the DB
Pension Plan, the Company shall pay the Executive a lump sum amount, in cash,
equal to the sum of (i) the amount that would have been allocated thereunder by
the Company in respect of the Executive during the Severance Period, determined
(x) as if the Executive earned compensation during such period equal to the sum
of the Executive’s base salary and target bonus as in effect immediately prior
to the Date of Termination, or, if higher, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason, and
(y) without regard to any amendment to the DB Pension Plan made subsequent to a
Change in Control and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of benefits thereunder, and
(ii) the Executive’s unvested accrued benefit, if any, under the tax-qualified
DB Pension Plan as of the Date of Termination that would have vested had
Executive remained employed by the Company for the remainder of the Term.

 

8



--------------------------------------------------------------------------------

(F) Subject to the last sentence in this section 4.1(F), notwithstanding the
terms of any award agreement or plan document to the contrary, the Executive
shall be entitled to receive continued vesting of any long term incentive
awards, including awards of stock options but excluding awards of restricted
stock and phantom stock, held by the Executive at the time of his or her
termination of employment that are not vested or exercisable on such date, in
accordance with their terms as if the Executive’s employment had not terminated,
for the duration of the Severance Period, with any options or similar rights to
remain exercisable (to the extent exercisable at the end of the Severance
Period) for a period of 90 days following the close of the Severance Period, but
not beyond the maximum original term of such options or rights. However, if, at
the time of his severance under the terms of this agreement the Executive has
attained an age of 55 years and has at least 3 years of service, nothing in this
section 4.1(F) shall truncate either the vesting period or the exercise period
associated with an award. In the event that the terms of any award agreement or
plan document, or the actions of the Board in connection with a Change in
Control, would provide the Executive with greater benefits with respect to
Executive’s awards than those set forth in this paragraph (for example and
without limitation, full accelerated vesting of awards upon a Change in Control,
a longer post-termination exercise period, lapse of restrictions on restricted
stock, and/or other benefits in excess of or to a greater extent than those
provided for in this paragraph with respect to any of Executive’s awards), then
the terms and conditions of any such award agreement, plan document or Board
action (as the case may be), to the extent of such greater benefits, shall apply
to such award, and nothing in this Agreement shall be deemed to provide for or
require the benefits only to the extent provided in the first two sentences of
this Section 4.1(F).

Except where otherwise expressly specified to the contrary under this Agreement,
all lump sum payments under this Section 4.1 shall be paid within the sixty
(60) day period immediately following the Executive’s Separation from Service,
but only if the Executive has executed by such date as the Company may prescribe
(which date shall in no event be later than the 50th day following the
Executive’s Separation from Service) and not revoked the release of claims in
accordance with the first paragraph of this Section 4.1. If the payment period
described in the immediately preceding sentence begins in one taxable year and
ends in another taxable year, payments described herein shall be made in the
second taxable year. If the Executive is a Specified Employee on the date of his
Separation from Service, any such payment (other than payments under
Section 4.1(A)) that the Executive would otherwise be entitled to receive during
the first six months following the Executive’s Separation from Service shall be
accumulated and paid within fifteen (15) business days after the date that is
six months following the Executive’s Separation from Service, or if earlier on
the first day of the month following Executive’s death. The preceding sentence
shall not apply if payments are being made to the Executive upon a Change in
Control pursuant to Section 4.3.

 

9



--------------------------------------------------------------------------------

4.2(A) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by the Executive (including
any payment or benefit received in connection with a Change in Control or the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the Severance Payments, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments provided by reason
of Code section 280G in such other plan, arrangement or agreement, the cash
Severance Payments shall first be reduced, and the noncash Severance Payments
shall thereafter be reduced, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

(B) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of Code
Section 280G(b) shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) who is reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of Code Section 280G(b)(2) (including by reason of
Code Section 280G(b)(4)(A)) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of Code Section 280G(b)(4)(B), in excess of the Base Amount
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of Code Sections
280G(d)(3) and (4).

(C) At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).

4.3 Notwithstanding anything in this Agreement to the contrary, if
(i) Executive’s employment is terminated prior to a Change in Control but after

 

10



--------------------------------------------------------------------------------

the Company and/or a third party have taken affirmative steps reasonably
calculated to effectuate a Change in Control, (ii) such termination is a
termination by the Company without Cause, or by the Executive for reasons that
would have constituted Good Reason had they occurred following a Change in
Control, and the event or actions taken by the Company in connection with such
termination have been taken at the request or suggestion of such third party,
and (iii) a Change in Control involving such third party (or a party competing
with such third party to effectuate a Change in Control) does in fact occur,
then for purposes of this Agreement, the date immediately prior to the date of
such termination shall be treated as a Change in Control. For purposes of
determining the timing of payments and benefits to the Executive under this
Agreement in such event, the date of the actual Change in Control shall be
treated as the date of the Executive’s Separation from Service, and for purposes
of determining the amount of payments and benefits to the Executive under this
Section 4, the date Executive’s employment is actually terminated shall be
treated as the Executive’s Date of Termination under Section 1(N).

5. Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

6. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 4 hereof. Further, except as
specifically provided in Section 4.1(C) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

7. Restrictive Covenants.

7.1 Noncompetition and Nonsolicitation. During the Restricted Period (as defined
below), the Executive agrees that he or she shall not, without the Company’s
prior written consent, for any reason, directly or indirectly, either as
principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise (A) become engaged or involved in any business (other
than as a less-than three percent (3%) equity owner of any corporation traded on
any national, international or regional stock exchange or in the
over-the-counter market) that competes with the Company or any of its Affiliates
in the business of gathering, processing, distribution, storage or transmission
of natural gas, resale or arranging for the purchase or for the resale,
brokering, marketing, or trading of natural gas, or derivatives thereof; energy
management and the provision of energy solutions; gathering, compression,
treating, processing, fractionation, transportation, trading, marketing of
natural gas components, including natural gas liquids; and sales and marketing
of natural gas, domestically and

 

11



--------------------------------------------------------------------------------

abroad; and any other business in which the Company, including Affiliates, is
engaged at the termination of the Executive’s continuous employment by the
Company, including Affiliates; or (B) induce or attempt to induce any customer,
client, supplier, employee, agent or independent contractor of the Company or
any of its Affiliates to reduce, terminate, restrict or otherwise alter its
business relationship with the Company or its Affiliates. The provisions of this
Section 7.1 shall be limited in scope and effective only within the following
geographical areas: (i) any country in the world where the Company, including
Affiliates, has at least US$25 million in capital deployed as of termination of
the Executive’s continuous employment by Company, including Affiliates; (ii) the
continent of North America; (iii) the United States of America and Canada;
(iv) the United States of America; (v) the states of Florida, Texas, California,
Massachusetts, Illinois, Michigan, New York, Colorado, Oklahoma, Ohio, Kentucky,
Indiana, Pennsylvania, Connecticut and Louisiana; (vi) the states of Texas,
Colorado, Massachusetts, Louisiana, Pennsylvania, and Connecticut and (vii) any
state or states with respect to which was conducted a business of the Company,
including Affiliates, which business constituted a substantial portion of the
Executive’s employment. The parties intend the above geographical areas to be
completely severable and independent, and any invalidity or unenforceability of
this Agreement with respect to any one area shall not render this Agreement
unenforceable as applied to any one or more of the other areas. Nothing in
Section 7.1 shall be construed to prohibit the Executive being retained during
the Restricted Period in a capacity as an attorney licensed to practice law, or
to restrict the Executive providing advice and counsel in such capacity, in any
jurisdiction where such prohibition or restriction is contrary to law.

7.2 Restricted Period. For purposes of this Agreement, “Restricted Period” shall
mean the period of the Executive’s employment during the Term and, in the event
of a termination of the Employee’s employment following a Change in Control that
entitles Executive to Severance Payments covered by Section 4 hereof, the twelve
(12) month period following such termination of employment, commencing from the
Date of Termination.

7.3 Forfeiture and Repayments. The Executive agrees that, in the event he or she
violates the provisions of Section 7 hereof during the Restricted Period, he or
she will forfeit and not be entitled to any Severance Payments or any non-cash
benefits or rights under this Agreement (including, without limitation, stock
option rights), other than the payments provided under Section 3 hereof. The
Executive further agrees that, in the event he or she violates the provisions of
Section 7 hereof following the payment or commencement of any Severance
Payments, (A) he or she will forfeit and not be entitled to any further
Severance Payments, and (B) he or she will be obligated to repay to the Company
an amount in respect of the Severance Payments previously made to him or her
under Section 4 hereof (the “Repayment Amount”). The Repayment Amount shall be
determined by aggregating the cash Severance Payments made to the Executive and
multiplying the resulting amount by a fraction, the numerator of which is the
number of full and partial calendar months remaining in the Severance Period at
the time of the violation (rounded to the nearest quarter of a month), and the
denominator of which is twenty-four (24). The Repayment Amount shall be paid to
the Company in cash

 

12



--------------------------------------------------------------------------------

in a single sum within ten (10) business days after the first date of the
violation, whether or not the Company has knowledge of the violation or has made
a demand for payment. Any such payment made following such date shall bear
interest at a rate equal to the prime lending rate of Citibank, N.A. (as
periodically set) plus 1%. Furthermore, in the event the Executive violates the
provisions of Section 7 hereof, and notwithstanding the terms of any award
agreement or plan document to the contrary (which shall be considered to be
amended to the extent necessary to reflect the terms hereof), the Executive
shall immediately forfeit the right to exercise any stock option or similar
rights that are outstanding at the time of the violation, and the Repayment
Amount, calculated as provided above, shall be increased by the amount of any
gains (measured by the difference between the aggregate fair market value on the
date of exercise of shares underlying the stock option or similar right
(including without limitation restricted stock, restricted stock units,
performance shares and phantom stock units) and the aggregate exercise price (if
any) of such stock option or similar right) realized by the Executive upon the
exercise or payment of such stock options or similar rights within the one-year
period prior to the first date of the violation.

7.4 Permissive Release. The Executive may request that the Company release him
or her from the restrictive covenants of Section 7.1 hereof upon the condition
that the Executive forfeit and repay all termination benefits and rights
provided for in Section 4.1 hereof. The Company may, in its sole discretion,
grant such a release in whole or in part or may reject such request and continue
to enforce its rights under this Section 7.

7.5 Consideration; Survival. The Executive acknowledges and agrees that the
compensation and benefits provided in this Agreement constitute adequate and
sufficient consideration for the covenants made by the Executive in this
Section 7 and in the remainder of this Agreement. As further consideration for
the covenants made by the Executive in this Section 7 and in the remainder of
this Agreement, the Company has provided and will provide the Executive certain
proprietary and other confidential information about the Company, including, but
not limited to, business plans and strategies, budgets and budgetary
projections, income and earnings projections and statements, cost analyses and
assessments, and/or business assessments of legal and regulatory issues. The
Executive’s obligations under this Section 7 shall survive any termination of
his or her employment as specified herein.

8. Confidentiality. The Executive acknowledges that during the Executive’s
employment with the Company or any of its Affiliates, the Executive will
acquire, be exposed to and have access to, non-public material, data and
information of the Company and its Affiliates and/or their customers or clients
that is confidential, proprietary, and/or a trade secret (“Confidential
Information”). At all times, both during and after the Term, the Executive shall
keep and retain in confidence and shall not disclose, except as required and
authorized in the course of the Executive’s employment with the Company or any
its Affiliates, to any person, firm or corporation, or use for his or her own
purposes, any Confidential Information. For purposes of this Agreement, such
Confidential Information shall include, but shall not be limited to: sales
methods,

 

13



--------------------------------------------------------------------------------

information concerning principals or customers, advertising methods, financial
affairs or methods of procurement, marketing and business plans, strategies
(including risk strategies), projections, business opportunities, inventions,
designs, drawings, research and development plans, client lists, sales and cost
information and financial results and performance. Notwithstanding the
foregoing, “Confidential Information” shall not include any information known
generally to the public (other than as a result of unauthorized disclosure by
the Executive or by the Company or its Affiliates). The Executive acknowledges
that the obligations pertaining to the confidentiality and non-disclosure of
Confidential Information shall remain in effect for a period of five (5) years
after termination of employment, or until the Company or its Affiliates has
released any such information into the public domain, in which case the
Executive’s obligation hereunder shall cease with respect only to such
information so released into the public domain; provided, however, with respect
to those items of Confidential Information which constitute a trade secret as
defined by the applicable laws governing the protection of trade secrets of the
Company, the Executive’s obligation of confidentiality shall continue to survive
after the 5-year period to the greatest extent permitted by applicable trade
secret law. The Executive’s obligations under this Section 8 shall survive any
termination of his or her employment. If the Executive receives a subpoena or
other judicial process requiring that he or she produce, provide or testify
about Confidential Information, the Executive shall notify the Company and
cooperate fully with the Company in resisting disclosure of the Confidential
Information. The Executive acknowledges that the Company has the right either in
the name of the Executive or in its own name to oppose or move to quash any
subpoena or other legal process directed to the Executive regarding Confidential
Information. Notwithstanding any other provision of this Agreement, the
Executive remains free to report or otherwise communicate any nuclear safety
concern, any workplace safety concern, or any public safety concern to the
United States Department of Labor or any other appropriate federal or state
governmental agency, and the Executive remains free to participate in any
federal or state administrative, judicial, or legislative proceeding or
investigation with respect to any claims and matters not resolved and terminated
pursuant to this Agreement. With respect to any claims and matters resolved and
terminated pursuant to this Agreement, the Executive is free to participate in
any federal or state administrative, judicial, or legislative proceeding or
investigation if subpoenaed. The Executive shall give the Company, through its
legal counsel, notice, including a copy of the subpoena, within twenty-four
(24) hours of receipt thereof.

9. Return of Company Property. All records, files, lists, including, computer
generated lists, drawings, documents, equipment and similar items relating to
the business of the Company and its Affiliates which the Executive shall prepare
or receive from the Company or its Affiliates shall remain the sole and
exclusive property of Company and its Affiliates. Upon termination of the
Executive’s employment for any reason, the Executive shall promptly return all
property of Company or any of its Affiliates in his or her possession. The
Executive further represents that he or she will not copy or cause to be copied,
print out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company or any of its Affiliates.

 

14



--------------------------------------------------------------------------------

10. Acknowledgement and Enforcement. The Executive acknowledges that the
restrictions contained in this Agreement with regards to the Executive’s use of
Confidential Information and his or her future business activities are fair,
reasonable and necessary to protect the Company’s legitimate protectable
interests, particularly given the competitive nature and broad scope of the
Company’s business and that of its Affiliates, as well as the Executive’s
position with the Company. The Executive further acknowledges that the Company
may have no adequate means to protect its rights under this Agreement other than
by securing an injunction (a court order prohibiting the Executive from
violating this Agreement). The Executive therefore agrees that the Company, in
addition to any other right or remedy it may have, shall be entitled to enforce
this Agreement by obtaining a preliminary and permanent injunction and any other
appropriate equitable relief in any court of competent jurisdiction. The
Executive acknowledges that the recovery of damages will not be an adequate
means to redress a breach of this Agreement, but nothing in this Section 10
shall prohibit the Company from pursuing any remedies in addition to injunctive
relief, including recovery of damages and/or any forfeiture or repayment
obligations provided for herein.

11. Successors; Binding Agreement.

11.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement to perform this Agreement prior
to the effectiveness of any Change in Control shall be a breach of this
Agreement and shall constitute Good Reason hereunder. For purposes of
implementing the foregoing, the date on which any such Change in Control becomes
effective shall be deemed the date Good Reason occurs, and shall be the Date of
Termination if requested by the Executive.

11.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

12. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally,
(b) upon confirmation of receipt when such notice or other communication is sent
by facsimile, (c) one day after timely delivery to an overnight delivery
courier, or (d) when delivered or mailed by United States registered mail,
return receipt requested, postage

 

15



--------------------------------------------------------------------------------

prepaid. Such notices shall be directed, in the case of the Company, to the
Company’s chief legal officer at the principal executive offices of the Company
and, in the case of the Executive, to the Executive at the most recent address
on file in the payroll records of the Company. Either party hereto may, by
notice to the other, change its address for receipt of notices hereunder.

13. Code Section 409A. It is the intention of the Company and the Executive that
this Agreement is written and administered, and will be interpreted and
construed, in a manner such that no amount under this Agreement becomes subject
to (a) gross income inclusion under Code Section 409A or (b) interest and
additional tax under Code Section 409A (collectively, “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of the Section 409A Penalties. Accordingly,
the Executive consents to any amendment of this Agreement as the Company may
reasonably make in furtherance of such intention, and the Company shall promptly
provide, or make available to, the Executive a copy of such amendment. Further,
to the extent that any terms of the Agreement are ambiguous, such terms shall be
interpreted as necessary to comply with Code Section 409A.

14. Miscellaneous. Except as otherwise provided in Section 13 hereof, no
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Chairman of the Board (or such officer as may be specifically
designated by the Chairman of the Board). No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement
supersedes any other agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof which have been made by
either party or Duke Energy; provided, however, that this Agreement shall
supersede any agreement setting forth the terms and conditions of the
Executive’s employment with the Company only in the event that the Executive’s
employment with the Company is terminated on or within two years following a
Change in Control, by the Company other than for Cause, by the Executive for
Good Reason, or under the circumstances described in Section 4.3. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed and no such payments
shall be treated as creditable compensation under any other employee benefit
plan, program, arrangement or agreement of or with the Company or its
affiliates. The obligations of the Company and the Executive under this
Agreement which by their nature may require either partial or total performance
after the expiration of the Term (including, without limitation, those under
Section 4 hereof) shall survive such expiration.

 

16



--------------------------------------------------------------------------------

15. Certain Legal Fees. To provide the Executive with reasonable assurance that
the purposes of this Agreement will not be frustrated by the cost of
enforcement, the Company shall reimburse the Executive promptly after receipt of
an invoice for reasonable attorneys’ fees and expenses incurred by the Executive
as a result of a claim that the Company has breached or otherwise failed to
perform its obligations under this Agreement or any provision hereof, regardless
of which party, if any, prevails in the contest; provided, however, that Company
shall not be responsible for such fees and expenses to the extent incurred in
connection with a claim made by the Executive that the trier of fact in any such
contest finds to be frivolous or if the Executive is determined to have breached
his or her obligations under Sections 7, 8, 9, 16, or 17 of this Agreement; and
provided further, however, the Company shall not be responsible for such fees or
expenses in excess of $50,000 in the aggregate. Notwithstanding the preceding
sentence, no reimbursement shall be made for attorneys’ fees and expenses
incurred after the last day of the second taxable year of the Executive
following the taxable year in which the Executive incurs a Separation from
Service, and reimbursement of such amounts will not be made later than the last
day of the third taxable year of the Executive following the taxable year in
which the Executive incurs the Separation from Service.

16. Cooperation. The Executive agrees that he or she will fully cooperate in any
litigation, proceeding, investigation or inquiry in which the Company or its
Affiliates may be or become involved. The Executive also agrees to cooperate
fully with any internal investigation or inquiry conducted by or on behalf of
the Company. Such cooperation shall include the Executive making himself or
herself available, upon the request of the Company or its counsel, for
depositions, court appearances and interviews by Company’s counsel. The Company
shall reimburse the Executive for all reasonable and documented out-of-pocket
expenses incurred by him or her in connection with such cooperation. To the
maximum extent permitted by law, the Executive agrees that he or she will notify
the Board if he or she is contacted by any government agency or any other person
contemplating or maintaining any claim or legal action against the Company or
its Affiliates or by any agent or attorney of such person. Nothing contained in
this Section 16 shall preclude the Executive from providing truthful testimony
in response to a valid subpoena, court order, regulatory request or as may be
required by law. Payment for expenses to be reimbursed under this Section 16 may
not be made after December 31st of the year following the year in which the
expense was incurred.

17. Non-Disparagement. The Executive agrees that he or she will not make or
publish, or cause to be made or published, any statement which is, or may
reasonably be considered to be, disparaging of the Company or its Affiliates, or
directors, officers or employees of the businesses of the Company or its
Affiliates. Nothing contained in this Section 17 shall preclude the Executive
from providing truthful testimony in response to a valid subpoena, court order,
regulatory request or as may be required by law.

18. Validity; Severability. The invalidity or unenforceability of any provision
of any Section or sub-Section of this Agreement, including, but not limited to,

 

17



--------------------------------------------------------------------------------

any provision contained in Section 7 hereof, shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. If any provision of this Agreement is held to be
unenforceable because of the scope, activity or duration of such provision, or
the area covered thereby, the parties hereto agree to modify such provision, or
that the court making such determination shall have the power to modify such
provision, to reduce the scope, activity, duration and/or area of such
provision, or to delete specific words or phrases therefrom, and in its reduced
or modified form, such provision shall then be enforceable and shall be enforced
to the maximum extent permitted by applicable law.

19. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

20. Settlement of Disputes. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Chairman of the Board and
shall be in writing. Any denial by the Chairman of the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific provisions of this Agreement relied upon.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SPECTRA ENERGY CORP By:     Name:   Title:  

 

  EXECUTIVE

 

18



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This RELEASE OF CLAIMS (the “Release”) is executed and delivered by
                                 (the “Employee”) to SPECTRA ENERGY CORP
(together with its successors, the “Company”).

In consideration of the agreement by the Company to provide the Employee with
the rights, payments and benefits under the Change in Control Agreement between
the Employee and the Company dated                      , 20     (the “Severance
Agreement”), the Employee hereby agrees as follows:

Section 1. Release and Covenant. The Employee, of his or her own free will,
voluntarily and unconditionally releases and forever discharges the Company, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with the Company) (the “Company Releasees”) from, any and all past or
present causes of action, suits, agreements or other claims which the Employee,
his or her dependents, relatives, heirs, executors, administrators, successors
and assigns has or may hereafter have from the beginning of time to the date
hereof against the Company or the Company Releasees upon or by reason of any
matter, cause or thing whatsoever, including, but not limited to, any matters
arising out of his or her employment by the Company and the cessation of said
employment, and including, but not limited to, any alleged violation of the
Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967, the Rehabilitation Act of 1973, the Older Workers Benefit Protection
Act of 1990, the Americans with Disabilities Act of 1990 and any other federal,
state or local law, regulation or ordinance, or public policy, contract or tort
law having any bearing whatsoever on the terms and conditions of employment or
termination of employment. This Release shall not, however, constitute a waiver
of any of the Employee’s rights under the Severance Agreement.

Section 2. Due Care. The Employee acknowledges that he or she has received a
copy of this Release prior to its execution and has been advised hereby of his
or her opportunity to review and consider this Release for 21 days prior to its
execution. The Employee further acknowledges that he or she has been advised
hereby to consult with an attorney prior to executing this Release. The Employee
enters into this Release having freely and knowingly elected, after due
consideration, to execute this Release and to fulfill the promises set forth
herein. This Release shall be revocable by the Employee during the 7-day period
following its execution, and shall not become effective or enforceable until the
expiration of such 7-day period. In the event of such a revocation, the Employee
shall not be entitled to the consideration for this Release set forth above.

Section 3. Nonassignment of Claims; Proceedings. The Employee represents and
warrants that there has been no assignment or other transfer of any interest in
any claim

 

19



--------------------------------------------------------------------------------

which the Employee may have against the Company or any of the Company Releasees.
The Employee represents that he or she has not commenced or joined in any claim,
charge, action or proceeding whatsoever against the Company or any of the
Company Releasees arising out of or relating to any of the matters set forth in
this Release. The Employee further agrees that he or she will not seek or be
entitled to any personal recovery in any claim, charge, action or proceeding
whatsoever against the Company or any of the Company Releasees for any of the
matters set forth in this Release.

Section 4. Reliance by Employee. The Employee acknowledges that, in his or her
decision to enter into this Release, he or she has not relied on any
representations, promises or agreements of any kind, including oral statements
by representatives of the Company or any of the Company Releasees, except as set
forth in this Release and the Severance Agreement.

Section 5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the Company Releasees.

Section 6. Communication of Safety Concerns. Notwithstanding any other provision
of this Agreement, the Employee remains free to report or otherwise communicate
any nuclear safety concern, any workplace safety concern, or any public safety
concern to the Nuclear Regulatory Commission, United States Department of Labor,
or any other appropriate federal or state governmental agency, and the Employee
remains free to participate in any federal or state administrative, judicial, or
legislative proceeding or investigation with respect to any claims and matters
not resolved and terminated pursuant to this Agreement. With respect to any
claims and matters resolved and terminated pursuant to this Agreement, the
Employee is free to participate in any federal or state administrative,
judicial, or legislative proceeding or investigation if subpoenaed. The Employee
shall give the Company, through its legal counsel, notice, including a copy of
the subpoena, within twenty-four (24) hours of receipt thereof.

Section 7. Governing Law. This Release shall be interpreted, construed and
governed according to the laws of the State of Texas, without reference to
conflicts of law principles thereof.

Section 8. Severability. It is understood by you and the Company that if any
part of this Release of Claims is held by a court to be invalid, the remaining
portions shall not be affected.

 

20



--------------------------------------------------------------------------------

This RELEASE OF CLAIMS is executed by the Employee and delivered to the Company
on                     , 20    .

EMPLOYEE

 

 

[not to be signed upon execution of Change in Control Agreement]

 

21